Citation Nr: 1144539	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claims.

In April 2008, the Veteran testified at a formal RO hearing before a Decision Review Officer.  In December 2010, the Veteran presented sworn testimony during a personal hearing in Portland, Oregon, which was chaired by the undersigned Veterans Law Judge.  The transcripts of both hearings have been associated with the Veteran's VA claims folder.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for disabilities of the right and left knees.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran essentially contends that his currently diagnosed knee disabilities are due to an in-service motor vehicle accident that occurred in March 1977.  See, e.g., the Veteran's claim dated September 2005.  The Veteran was afforded a VA examination in April 2008 with an addendum opinion in May 2008.  The examiner diagnosed the Veteran with chronic pain syndrome involving the knees, as well as, patellofemoral syndrome and status-post arthroscopic surgery of the knees.  See the VA examination report dated April 2008.  After a review of the claims folder, the examiner indicated the following, "[r]eview of records and currently available information failed to identify knee problems after his admission to the hospital in March 1977 until a subsequent note reporting a left knee injury in March 1996.  Later, there was reference to bilateral knee problems that began after hyperextension of his knees in December 2004.  With currently available information it would be mere speculation for me to find a definable connection between his lower extremity abrasions in 1977 and the beginning of chronic knee problems in 2004.  His records document that he more likely than not had events in March 1996 and December 2004 which led to his current knee symptoms."  See the VA medical opinion addendum dated May 2008.

At the December 2010 Board hearing, the Veteran's representative argued that a supplemental VA medical opinion was necessary because the VA examiner failed to identify or discuss an April 1978 Report of Accidental Injury in which the Veteran reported that he experienced bruised knees as a result of the in-service accident.  See the December 2010 Board hearing transcript, pgs. 50-51.  The Board has thoroughly reviewed the record including the findings of the VA examiner and, in consideration of the arguments set forth by the Veteran's representative, finds that remand for an additional VA medical opinion is warranted in this matter.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  Appropriate steps should be taken to secure any additional medical records identified by the Veteran and associate them with the VA claims folder.
2. VBA should then arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed right and left knee disabilities are due to his military service, to include his March 1977 motor vehicle accident.  In rendering his/her opinion, the examiner should specifically discuss the April 1978 Report of Accidental Injury.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the examiner should also be provided.  If the examiner is unable to provide an opinion as to the questions posed, he/she should state the reasons therefore.

3. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

